Opinion filed February 22, 2007 














 








 




Opinion filed February 22, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00031-CR 
                                                    __________
 
                                      IN RE THE STATE OF TEXAS
 

 
                                                Original
Mandamus Proceeding
 

 
                                                                   O
P I N I O N
The
State of Texas
through the Midland County District Attorney has filed in this court a petition
for writ of mandamus.  The State
challenges the trial court=s order signed February 2, 2007, that
grants Yvonne Lozano=s Motion in Limine
No. 3 and allows Lozano the opportunity to offer into evidence in the
underlying proceedings certain court records from prior proceedings in which
the State asserted a position inconsistent with the position it is asserting in
her proceedings.  The State has not
established that a writ of mandamus is appropriate.  The petition is denied.
 
PER
CURIAM
 
February 22, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.